I would like to add my congratulations to the President on his election to those of the leaders who have spoken before me. I wish him success in guiding the General Assembly at its seventieth session to a productive and meaningful conclusion. I would also like to thank His Excellency Mr. Sam Kutesa for his outstanding leadership during the sixty-ninth session.
15-29562 43/54

A/70/PV.19 30/09/2015
Last year, I addressed the Assembly on the heels of an election victory in Fiji (see A/69/PV.15). I said that Fiji was now a fairer, more just and more compassionate society, and that we would accelerate our efforts to alleviate poverty, thanks to a rapidly strengthening economy. Today I am proud to assure the Assembly that our democracy is working, our economy is growing and we are gradually lifting more people out of poverty every day. This is not an experiment. It is a very real and revolutionary change in the way we Fijians govern ourselves and treat one another.
I will not say that it has been easy, because it has not. But we have had one year of the give-and-take of parliamentary democracy based on a common and equal citizenry, under a Constitution that values every Fijian equally, regardless of ethnicity, birthright, faith, gender, social condition or geography. That is a first. In the past, we had elections; today, we have elections that do not result in the tyranny of the majority. Things have been raucous at times, as we have battled over ideas and exchanged accusations on the floor of Parliament, in the media and before the public. Democracy sometimes seems messy, chaotic and prone to petty squabbles, but it is a price that we Fijians gladly pay for the chance to enjoy its many blessings.
As is natural, our society is now also more compassionate and our economy more robust. We have carried out wide-ranging social and economic reforms designed to free the energies of our people, encourage investment, create employment and lift up the poor and marginalized in Fiji. We have introduced free schooling at the primary and secondary level for the first time and made great efforts to bring the benefits of Government programmes, technology and the modern market to people in remote and underserved areas of the country. Infrastructure development, including roads, electricity, water and health care, is our priority.
The results have been encouraging. Our economy has grown at more than 4 per cent per annum for the past three years, and the rate for 2014 was more than 5.3 per cent. National and international economic experts expect us to meet or exceed that figure this year. Investment, particularly domestic investment, is booming. Construction is up, tourism is up, we have a healthy surplus in foreign exchange reserves and job openings have increased substantially, showing that Fijians are confident. They believe in themselves, in their democracy and in their country’s future. This is the most sustained period of economic growth in our
history, and it is part of a revolution of initiative and energy directly linked to our new democracy.
Dedication to basic human rights is the foundation of democracy. No democracy can survive if each individual’s rights are not sacred and if the State fails to protect, or even works to undermine, the ability of all to think and believe and worship as they choose. No democracy can survive if elections only mean that the winners take all. No democracy can survive if it does not enshrine human dignity as a right and make every effort to assure the people’s socioeconomic rights, as our Constitution provides for.
We have made believers out of people who once doubted and criticized us. We have overcome sanctions and isolation, imposed by other democratic nations in the mistaken belief that they would push us to democracy. In fact, we needed no push. We were already committed to that path. What we needed was engagement and support, and I am pleased to say that we have it again, at last. It is clear that we have fashioned our own democracy on dedication to the rights and dignity of each person in Fiji, and we bring that dedication to our work at the United Nations.
Since Fiji established its Mission in Geneva last year, my Government has worked energetically with the human rights community. Earlier this year, I addressed the Human Rights Council in Geneva, outlining Fiji’s human rights priorities, particularly as they relate to our progressive bill of rights in the 2013 Fijian Constitution. Fijians now enjoy an unprecedented level of protection, enforced through an independent judiciary and a human rights and anti-discrimination commission. I have invited a number of special mandate holders under the Human Rights Council to visit Fiji. I am pleased that the Special Rapporteur on the right to education will visit Fiji within a year to assess and support my Government’s efforts and initiatives to strengthen the right to education. Fiji has also committed to ratifying the core human rights instruments in the not so distant future. That is a solemn commitment that flows naturally from our basic belief that all Fijians have the right to live with dignity. We understand that this will carry additional obligations towards our own people, obligations we are eager to take on.
As we participate in the Human Rights Council, we find, yet again, that the voice and the unique concerns of the Pacific small island developing States have trouble being heard. We have a unique perspective
44/54 15-29562

30/09/2015 A/70/PV.19
of the world to share with the international human rights community. That includes calling attention to the detrimental effect that climate change is having on our ability to extend and strengthen human rights in the region. It also includes educating others about the challenges many of us face in creating proper institutions and changing long-held cultural attitudes that can be obstacles to full respect for human rights. Those are issues that Fiji will continue to raise now, and as a member of the Human Rights Council for the term 2018-2020, if we are elected.
Like our neighbours in the South Pacific and other small island developing States, we see the bright future we have charted for ourselves dimmed by the prospect of climate change and sea-level rise. Fiji has been outspoken in insisting that all nations carry out their duty to reduce carbon emissions and control the production of greenhouse gases. Fiji is making strenuous efforts to do its part, but our part in creating the crisis is very small, practically negligible. The major developed nations and — I must say it — the major developing nations as well, must do more. It is simply not acceptable for advanced economies to build a high standard of living by degrading the Earth and the seas. It is also not acceptable for major nations that are industrialising to assert that they need to degrade the Earth, the air and the seas in order to build their economies, just as the advanced countries did years ago. The emergency is now. The solution must be now. The time for excuses is over.
Earlier this month, the Pacific leaders at the third Summit of the Pacific Island Development Forum adopted the Suva Declaration on Climate Change. This landmark declaration clearly sets out the agreed demands of the Pacific island developing States for an acceptable outcome at the United Nations Climate Conference in Paris later this year. The Suva Declaration calls for the 2015 climate change agreement to limit global average temperature increase to less than 1.5°C above pre-industrial levels. It calls for the Paris agreement to be legally binding on all parties, and for it to recognize loss and damage as a stand-alone element. We also call for climate change adaptation measures to be 100 per cent grant-financed.
The choices we face may be politically difficult in the short run, but the consequences we are already seeing — environmental degradation, unbearable heat, drought, powerful tropical storms and unpredictable weather patterns — are simply unacceptable. We are
elected as leaders, and leaders must be able to explain these consequences to their people and convince them to make the necessary short-term sacrifices for everyone’s benefit. These consequences are real for Fiji and its neighbours. We have plans to move 45 villages to higher ground, and we have already started. We have committed to resettling people from other low- lying South Pacific island States who face the prospect of being swallowed up by the rising ocean and falling inexorably into oblivion. Should that happen, the people of those island States would be refugees, as desperate and lost as the hundreds of thousands fleeing conflict in Syria and Iraq. It is very real and it is happening now. It is time to shed our indifference.
Fiji particularly welcomes the establishment of the Sustainable Development Goal (SDG) on the conservation and sustainable management of oceans and seas. Our destiny is shaped by the ocean in which we are set. But we also welcome this Goal as citizens of the Earth, because the health of the oceans and seas is vital for everyone. In the Pacific Ocean, for too long now, we have observed the decline in our ocean’s health, as evidenced by dying coral, marine pollution, damaged coastal ecosystems, declining fish stocks, and ocean acidification. Those of us who are old enough to remember our ocean in much healthier times must do more than lament that our grandchildren may never see the ocean as it was created. We must do all we can to make sure that they know the ocean as it was when our forbearers bequeathed it to us.
As a founding member of the United Nations group of friends of oceans and seas, Fiji has been working to establish a high-level global platform to ensure that we meet SDG14. I am proud to say that we have found a strong ally in the Government of Sweden to establish the triennial United Nations conference on oceans and seas, with five international conferences spanning the 15 years of the 2030 Sustainable Development Agenda. They will be conferences for action, not talk. Governments, international organizations, scientists, business leaders and others will gather at the five conferences to assess progress and hold all participants accountable for meeting targets. We will host the triennial conference in Fiji in June 2017, and all those dedicated to the integrity of implementation of the oceans Goal will be welcome.
We Fijians do not ask others to do what we are unwilling to do. We are a nation that stands up. We stand up for peace. We stand up for our neighbours.
15-29562 45/54

A/70/PV.19 30/09/2015
And we stand up for the environment. We held our first national green growth summit in Fiji only a couple of months before I appeared before the Assembly last year. In that short time, Fiji developed and has begun implementing its own green growth framework — a master plan for an economic model that is more holistic, integrated, inclusive and, above all, sustainable. Our framework links economic growth and environmental protection and builds an economy that grows in a more intelligent way and nurtures the interests of all our citizens. No project will proceed if it is not sustainable, or if it jeopardizes our natural resources in any way. We hold our resources in trust for future generations, and we will not squander them for short-term economic gain. We will continue to grow, develop and modernize, but we will embrace a future in which our forests, our mangroves, our coral reefs and our marine life thrive. If everyone does the same with their part of the world, large or small, we may have a chance to save this planet.
I believe that Fiji’s commitment to the United Nations as an institution and to the work of the United Nations is second to none. Our contributions to worldwide peacekeeping are a matter of national pride, honour and commitment. Today, Fijian military, police and correctional officers are actively engaged in United Nations peacekeeping missions in Iraq, the Golan Heights, Lebanon, Darfur and South Sudan, as well as in the Multinational Force and Observers in Sinai. We are also proud to now be serving in the United Nations Truce Supervision Organization, headquartered in Jerusalem.
This national mission of ours — to work with other nations to bring peace to the world — has become a part of our national identity. It involves great sacrifice on the part of many Fijian families and, of course, it is dangerous work that has resulted in the tragic loss of life. But I bring to the General Assembly today the solemn will of the Fijian people to continue to serve the cause of peace through the United Nations wherever the Organization is called on to heal the wounds of strife and war.
Fiji has been a Member of the United Nations since its independence, in October 1970. Since that time Fiji’s leaders have attended the General Assembly every year to play our part in this great global gathering. Every year we have been wisely guided by a President of the General Assembly hailing from one of our fellow Member States, but never by a President from the Pacific Islands developing States. We believe the time has
come for the Pacific Islands to provide the Assembly’s President, and we have put forward a candidate for the Assembly’s seventy-first session. Our candidate, duly submitted to the Asia-Pacific Group, is currently Fiji’s Permanent Representative to the United Nations, Ambassador Peter Thomson. He is a seasoned diplomat who has demonstrated extraordinary leadership in service to the United Nations. Fiji looks to the friends of the Pacific Islands at the United Nations to give their support to our candidate for the President of the Assembly at its seventy-first Session.
Fiji is fully committed to the work of the United Nations under President Lykketoft’s stewardship at this seventieth session of the General Assembly. I pledge to him our full support and cooperation as he carries out the responsibilities that lie before him. This body holds the promise of raising human beings out of poverty and degradation to health and hope, from conflict and fear to peace, and from an effort to tame our environment to a commitment to live in harmony with it. Fiji will be with him this year, and we will be with our fellow nations until we realize that promise.
